Name: 92/550/ECSC: Council Decision of 13 November 1992 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: European construction;  personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service
 Date Published: 1992-12-03

 Avis juridique important|31992D055092/550/ECSC: Council Decision of 13 November 1992 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community Official Journal L 353 , 03/12/1992 P. 0029 - 0029 Finnish special edition: Chapter 1 Volume 2 P. 0172 Swedish special edition: Chapter 1 Volume 2 P. 0172 COUNCIL DECISIONof 13 November 1992 amending Decision 76/228/ECSC on the granting of daily subsistence allowances and refunds of travel expenses to Members of the Consultative Committee of the European Coal and Steel Community (92/550/ECSC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 18 thereof, Having regard to the Teaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas the rates for the daily subsistence allowance payable to Members of the Consultative Committee of the European Coal and Steel Company should be adapted to take account of the increase in expenditure incurred by Members of the Committee on subsistence expenses, HAS DECIDED AS FOLLOWS: Article 1 Article 2 (1) of Decision 76/228/ECSC (1), is hereby replaced by the following: '1. The daily subsistence allowance shall be: - FB 5 700 for each day of attendance at meetings, - FB 4 500 for each day of travel.` Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 13 November 1992. For the Council The President V. BOTTOMLEY